Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	Applicant’s amendment and remarks filed on 3/25/2021 are acknowledged.  Claims 1, 12, 16, 20, and 32-33 are amended.  Claims 15 and 17 are cancelled.  Claims 1, 8-14, 16, 20, 29-33, 43-44, and 53 are pending.

Election/Restrictions
	The species election set forth on 4/27/2020 is withdrawn.  Claims 1, 8-12, 16, 20, and 29-33 are allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on 4/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to claims 13 and 43. Claims 13 and 43 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Objections Withdrawn
The objection to the application because it fails to comply with the requirements of 37 C.F.R. 1.821-1.825 is withdrawn in light of applicant’s amendment.

The objection to claims 1 and 16 because the claims contain periods within the claim is withdrawn in light of applicant’s amendment.

Claim Rejections Withdrawn
The rejection of claims 1, 8-12, 15-17, 20, and 29-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment.

The rejection of claim 17 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendment.

The rejection of claims 1, 8-10, 15, 17, 20, and 32 under 35 U.S.C. 103 as being unpatentable over Chackerian et al (J. Immunol., 169:6120-6126, 2002; IDS filed 7/13/2018) in view of Fairhead et al (Methods. Mol. Biol., 1266:171-184, 7/2015) is withdrawn in light of applicant’s amendment.

The rejection of claims 30-31 under 35 U.S.C. 103 as being unpatentable over Chackerian et al and Fairhead et al as applied to claims 1, 8-10, 15, 17, 20, and 32 above, and further in view of Ting et al (US Patent 8,586,708, 2013) is withdrawn in light of applicant’s amendment.



Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Staple on 5/19/2021.

The application has been amended as follows: 
In the claims: 
Cancelled claims 14, 44, and 53.
In 4 of claim 12, deleted “(YAAN)”.
In line 9 of claim, 16, added “or” between “16],” and “SEQ ID NO:”.
In claim 43, replaced the periods after “i”, “ii”, “iii”, “iv”, “v”, “vi”, and “vii” with “)”.
In lines 4-6 and 8 of claim 43, replaced “according to any one of the preceding claims” with “according to claim 1”.

Conclusion
Claims 1, 8-13, 16, 20, 29-33, and 43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645